Case 2:20-cv-00508-BRM-JAD Document 1-4 Filed 01/15/20 Page 1 of 2 PagelD: 61

Ba ge ee

 

Lome Explanation of Mandatory Student Fees
Undergraduate Student Costs
Graduate Student Costs Please Note: The following information is for the 2019-2020 academic year.

g and Meal Plan Infor

   

 
  
 
 

j Mandatory Student Fees Mandatory student fees apply to all registered classes taken on campus, off campus and online. Once a
student registers for clas hey are responsible for all fees associated with their registration
Miscellaneous Fees

ter and cannot be waived. Montclair State University

 

w Jersey Dream Act

Student Health insurance

Full-time undergraduate flat rate mandatory fees per semester: 12 — 18 credits
Student Services Fee $446.70

Student Government $48.90

Association Fee

Total $495.60

Part-time undergraduate flat rate mandatory fees per semester, per credit

Student Services Fee $29.78

Student Government $3.26
Association Fee
Total $33.04

Graduate Student mandatory fees per semester, per credit

Student Services Fee $29.78

Fall 2019 Fee Descriptions 2

Student Services Fee supports personnel and non-personnel costs associated with
the following:

University Health Services: Supports education programs and services provided by

University health and counseling related areas and also includes Em

Ec

    

   

Services and Wellnes

 

cation (does not include health insurance)

Student Newspaper: The Montclarion is supported by the Student Services Fee and by

revenue generated from advertising

Student Recreation Center: Supports construction costs, operation, staffing and

programming of the facility

Student Center: Supports programs, operations and maintenance of the Student Center

Compl. Ex. 4, Page 1 of 2
Case 2:20-cv-00508-BRM-JAD Document 1-4 Filed 01/15/20 Page 2 of 2 PagelD: 62

Student Government Association Fee:

Funds collected from this fee are used to support the Student Government Association and

other student organizations on campus

[Updated: July 25, 2019]

Fee Descriptions Prior to Fall 2019

Montclair State University

 

RED HAWK CENTRAL MONTCLAIR STATE POLICIES

@ 1 Normal Ave. Bille and Payment About Montclair Copyright and Disclaimer

Montclair, NJ 07043

Contact & Hours Academics Title IX Inforrnation

Q 973-655-4000 Dates & Deadlines Admissions Emergency: Plans

(1) Campus Map FERPA Arts & Culture Notice of Non-Discrimination
Forma Athletics Annual Secutity Report
Frequently Asked Questions Campus Life Middle States Accreditetion

des Givi Website Privacy Natice
a

 

YAHCce HowTo Gu
Managing Your Academic Life
News
Paying for Cotlege
Services

Tuition & Fees

Compl. Ex. 4, Page 2 of 2
